Citation Nr: 1136473	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine, claimed as residuals of a neck injury.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a gastrointestinal disorder, including gastrointestinal reflux disease (GERD) and irritable bowel syndrome (IBS), claimed as secondary to medications for his service-connected low back disability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1958 to December 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO that denied service connection for a gastrointestinal disorder, and a July 2009 decision that denied service connection for a cervical spine disability and headache disorder.  In July 2011, the Veteran testified at a hearing at the RO before the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran is not shown to have a cervical spine disability or a chronic headache disorder at present which are related to service.  

2.  

3.  The preponderance of the competent medical evidence shows that the Veteran does not have a gastrointestinal disorder, including GERD and IBS which is causally or etiologically related to, or aggravated by medications taken for a service-connected disability.  

CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative joint disease of the cervical spine due to disease or injury which was incurred in or aggravated by service, nor may any arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2010).  

2.  The Veteran does not have a headache disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  The Veteran does not have a gastrointestinal disorder, including GERD and IBS which is proximately due to or the result of medications taken for a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters dated in August 2007 and March 2009, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As to VA's duty to assist, the Board finds that, to the extent possible, all necessary development have been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO made several attempts to obtain the Veteran's service treatment records without success, and concluded that any further attempts to obtain the records would be futile.  (See June 2004 Formal Finding of Unavailability of Service Records).  The Records Management Center advised the RO in April and June 2004, that the Veteran's service records could not be located and that there were no SGO records or any unit morning reports showing treatment for any medical problems.  The August 2004 rating decision noted the Veteran's service treatment records were lost in a fire and were not available for review.  

Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA has satisfied the duty to assist the Veteran with regard to obtaining his service treatment records through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Additionally, the Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in July 2011.  At the hearing, the Veteran testified that he has had chronic neck problems and recurring headaches ever since the hatch cover accident, and that he was treated by numerous private doctors since his discharge from service, but that most of them are dead or their records are no longer available.  Under these circumstances, the Board finds that the duty to assist is not triggered because these private records are not available.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Cervical Spine & Headache Disorder

The Veteran contends that he injured his neck shortly before his discharge from service when a tank turret hatch cover fell on his neck when the driver came to a sudden stop causing the cover to fall forward and strike him on his head and neck.  He said that he was treated for back and neck problems on numerous occasions in service and given "APC's" for his chronic pain.  He has a current cervical spine disability (to include degenerative disk and joint changes) and an assessment of headaches.  See, e.g., May 2009 VA examination report.

As noted above, the Veteran's service treatment records are missing, and as such, there are no records of the alleged treatment that he reported.  In this circumstance, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But missing STRs, alone, do not obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The favorable evidence of record includes statements from his wife, a fellow soldier, and a private chiropractor.  The Veteran's wife stated that he has had chronic neck problems ever since he was discharged from service, and that she had to take him to various doctors and chiropractors over the years.  She said that he's had a stiff neck and difficulty turning his head ever since coming home from service, and that she has rubbed countless tubes of ointments and creams on his neck and back.  

The letter from the fellow soldier was to the effect that while he did not actually witness the tank hatch cover accident in service, that he heard about the incident from the Veteran and other soldiers in the unit.  He also recalled that the Veteran was given "APCs" when he went on sick call for his back pain and headaches.  

A letter from a private chiropractor, Scott Harris, received in May 2009, noted that the Veteran had a long history of neck pain since 1958, when a 200 pound tank hatch cover fell on his head and neck.  The chiropractor indicated that the Veteran was last treated at the clinic on November 23, 1995, at which time he changed to another chiropractor for insurance reasons, and that he returned to the clinic in April 2008 for assistance in filing his disability claim with VA because his past chiropractor was not helpful in providing documentation regarding his spinal condition.  He noted that the Veteran was treated at both clinics for low back problems and that his neck complaints had been present for as long as his back problems.  The impression included degenerative disc disease of the cervical spine.  

Parenthetically, the Board notes that a letter from Scott Harris, received in November 2003, stated that the Veteran was last treated at his clinic on December 28, 1995.  He noted that the Veteran injured his back twice in service in 1958, initially during basic training when he fell forward and injury his back.  The second injury occurred "approximately one month later" when he was servicing a tank and the gun turret door struck him in the spine.  He stated that no current examination findings were available, and opined that the arthritic changes present in 1995 may be related to the traumatic insult.  

Additional evidence of record includes statements from several private chiropractors to the effect that they had treated the Veteran for back problems.  One chiropractor stated that the Veteran was treated for low back problems in the 1980's and early 1990's, and that he reported a back injury in service in 1958.  Another chiropractor reported in November 2003, that the Veteran had been treated for back problems for the past three months.  A letter from another chiropractor, Cary Gundlach, received in November 2003, stated that the Veteran was first treated at that clinic by another chiropractor in April 1996, for low back pain of one day in duration.  The letter included a description of the Veteran's back complaints and the additional injuries he suffered from 1996 to 2002.  He noted that the Veteran was seen for low back problems 23 times in 1996, 27 times in 1997, 28 times in 1998, including for occasional neck pain, 15 times in 1999, and at total of 76 visits from 2000 to 2002.  Conspicuously absent in the report was any mention of a neck or head injury in service, or any complaints of a chronic neck problem or headaches.  

Similarly, the evidence of record includes numerous private and VA medical records showing treatment for various maladies on numerous occasions from 2000 to 2009.  Again, conspicuously absent is any mention of a neck or head injury or any chronic neck problems or headaches prior to the filing of this claim in 2009.  A private chiropractic note, dated in September 2005, indicated that the Veteran's neck movement was restricted with some crepitus but no pain - the chiropractor indicated that neck motion was normal for the Veteran.  Treatment notes from Allied Health Chiropractic Center from 2003 to 2006, showed no complaints, treatment, symptoms, or findings referable to any neck problems or headaches.  

A private report from Victory Medical Group, dated in May 2005, showed that the Veteran was seen for multiple symptoms, including a severe headache that began a few days earlier, after an incident at his cabin.  At that time, the Veteran reported that he rarely had headaches.  A treatment note, dated in July 2007, showed that the Veteran was seen for shoulder and neck pain that began six weeks earlier.  The only treatment record for any neck problems subsequent to this report was the April 2008 letter from Scott Harris, discussed above.  

When examined by VA in May 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings on examination.  The assessment included degenerative disc and joint changes of the cervical spine with headaches, secondary to the cervical spine disability.  The examiner offered an a nexus opinion that it "is not at least as likely as not" that there is a relationship between the two claimed disabilities (cervical spine and headaches) and the reported head and neck injury in service, given that there were no service or post-service treatment records for any related problems until some 50 years after service.  The examiner went on to note that there was no evidence obvious fracture or old trauma on x-ray examination, and that the degenerative changes in the Veteran's cervical spine were consistent with his age.  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences such as neck or head pain, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).

In this regard, the Board notes that while the Veteran testified in July 2011, that the tank hatch cover struck him in his head and neck, in a letter to VA in connection with his original claim of service connection for a low back disability in December 2003, he stated that the hatch cover struck him in his back and that he had chronic back problems ever since the accident.  Similarly, when examined by VA for his low back disability in August 2004, the Veteran repeated his claim that he was struck in his back by the tank hatch cover.  In fact, prior to filing his claim for a neck disability in March 2009, the Veteran never mentioned any injury to his neck or head, nor did he report any treatment for chronic neck problems or headaches.  When examined by VA in May 2009, the Veteran reported that after service, he some chiropractic treatment for his neck but nothing again until the previous year when his neck began to bother him.  He reported that he had occasional mild neck pain or if he bumped his head it would hurt, but that it wasn't until the last few years that it really started to be a problem.  

Based on a review of all the evidence, to include such noted above, the Board finds that the Veteran is not a credible or reliable historian, and that his assertions as to the onset of neck problems and headaches in service is not supported by any credible evidence and is of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  While the Board finds the Veteran's wife's statement to be competent and credible, it is outweight by other evidence of record, to include years of treatment without complaints of neck pain.

That the Veteran would suffer from chronic neck pain and headaches so severe that his wife had to rub "countless tubes" of ointment on his neck for decades, but that he never mentioned the alleged neck/head injury, or any neck problems or headaches when he filed his original claim of service connection for a back disability in 2004 is not rational or believable.  The fact that the Veteran reported that the hatch cover struck him in his back when he sought to establish service connection for a low back disability in 2004, but now claims that it struck him in the head and neck raises serious questions as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has carefully and sympathetically considered the Veteran's assertions regarding his neck problems and headaches in service and subsequent thereto.  However, his lay assertions of an in-service head and neck injury and continuity of symptoms post-service are not credible, as discussed above, due to interest and bias, as well as inconsistency with the evidence of record as a whole.  

Since the Veteran is not credible, and the lay statements attempting to support his claim are not probative, the private chiropractor's opinion based on this evidence is not probative.  This leaves the record simply showing the onset of a cervical spine disability and headaches several decades after his discharge from service.  This is not a basis upon which to establish service connection.  

Moreover, the Board finds the May 2009 VA opinion concerning the likely etiology of the Veteran's cervical spine and headaches persuasive, as it was based on a thorough review of the claims file and provided a rational explanation for concluding that it was less likely than not that the Veteran's current cervical spine disability and headaches were not related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for a cervical spine disability and headache disorder.  

GERD

The Veteran contends that his chronic stomach problems are due to the medications that he has taken for his service-connected low back disability for many years.  

As an initial matter, the Board notes that while the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007).  Direct service connection generally requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Concerning the Veteran's allegations, the Board notes that the evidentiary record shows a history of numerous medications for various maladies, including over-the-counter anti-inflammatories for multiple orthopedic problems, including degenerative arthritis of the knees, shoulders and entire spine, heel spurs and generalized muscle pains.  The records also show a history of irritable bowel syndrome (IBS) and gastrointestinal reflux disease (GERD).  A private chiropractor, Scott Harris, indicated on his April 2008 report that the Veteran had chronic gastritis caused by medication for back pain, but that this must be confirmed by a gastroenterologist.  

In a letter dated in June 2008, a private physician, Dr. T. Tuttle, stated that he has treated the Veteran for a "nervous stomach" with various medications for the past 22 years, and that the Veteran developed an additional separate disability of reflux in the past 15 years or so, which has responded well to acid reducing medications.  Dr. Tuttle noted that the Veteran reported early on in his treatment that he took pint bottles of APC compound for low back problems for about a year and a half after service, and believed that this might have something to do with his current stomach problems.  Dr. Tuttle stated that the overall diagnosis was irritable bowel syndrome/nonulcer dyspepsia aggravated by some anxiety.  

A letter from Dr. J. Hansen, dated in August 2008, noted that an upper gastrointestinal endoscopy revealed a minor hiatal hernia, but that the overall appearance of the stomach and duodenum was normal.  Pathology studies revealed nonspecific mild chronic inflammatory changes and mild intestinal metaplasia in the lower stomach, and mild reflux of the esophagus.  The general impression was non-ulcer dyspepsia of uncertain etiology, may be started by high NSAID use in his younger days.  

In January 2008, the Veteran was examined by VA to determine the etiology of his of his GERD and, specifically, whether it was due to the nonsteroidal anti-inflammatory drugs (NSAID) taken for his service-connected low back disability.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical and diagnostic findings.  The Veteran reported that he had gastrointestinal reflux since at least 1987, and that a barium study revealed GERD.  The examiner opined that it was less likely than not that the Veteran's GERD resulted from the medications taken for his service-connected low back disability, and that his tense abdominal wall muscles were not related to NSAID use.  The examiner noted that the Veteran no longer takes a NSAID for his low back disability, and only Tylenol.  He went on to explain that GERD is an anatomical problem with reflux of acid in the esophagus due to poor functioning of the upper esophageal sphincter, which is not caused by NSAIDs.  While the symptoms may be aggravated by NSAIDs, with the removal of those medications, the aggravation resolves and is not permanent.  The examiner concluded that the Veteran's IBS and GERD were not permanently aggravated by the medications taken for his service-connected low back disability.  

In an addendum report, dated in March 2008, the VA examiner indicated that based on the Veteran's description of taking anti-inflammatories for back problems beginning in service, and his subsequent development of a "nervous stomach" (IBS) sometime in the mid-1960's, which resolves with Meprobamate or other anti-anxiety medications, it was less likely than not that his IBS was related in any way to the anti-inflammatory medications taken for his low back disability.  The examiner indicated that while analgesics and anti-inflammatories could cause an inflammation of the stomach lining, they would not affect or cause IBS.  

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

In this case, the Board finds the VA opinion more persuasive than the speculative private medical statements, as it was based on an in-depth analysis of all of the evidence of record.  The VA opinion included a detailed discussion of all relevant facts, and offered a rational and plausible explanation for concluding that the Veteran's current gastrointestinal problems, including GERD and IBS were not related to medications taken for his service-connected low back disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

In contrast, the opinions from the private physician and private chiropractor were equivocal, at best, and offered only conclusory statements without any discussion or analysis of the facts or the basis for the conclusions reached.  The providers did not review of the claims file, although not a requirement, or refer to any specific findings or medical treatise to support their conclusions, and based their opinions primarily on the Veteran's self-described history of symptoms.  

For the reasons discussed above, the Board finds that the private opinions are of less probative value than the VA opinion, which was based on a longitudinal review of the entire evidentiary record and included a more thorough and detailed explanation as to the basis for that opinion.  

Inasmuch as the probative competent evidence of record does not suggest an etiological relationship between the Veteran's current gastrointestinal problems, including GERD and IBS and the medications taken for his service-connected low back disability, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for degenerative joint disease of the cervical spine is denied.  

Service connection for a headache disorder is denied.  

Service connection for a gastrointestinal disorder, including GERD and IBS, is denied.  




____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


